DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the injection operation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Advancements in Technology and Process Approach Reduce Cost and Increase Performance of CO2 Flow Monitoring and Remediation”, Sweatman et al. (referred hereafter Sweatman et al.).
Referring to claim 1, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), the method comprising:
obtaining high resolution geomechanical data corresponding to the subterranean formation, the high resolution data (e.g., via InSAR – pages 6-7, Interferometric Synthetic Aperture Radar (InSAR) section, Figure 2/via tiltmeter – pages 9, Tiltmeter Monitoring section, Figure 4) collected while drilling through the overburden and caprock (Figure 14), the high resolution data captured by a measurement system during a drilling operation at the subterranean formation (page 18, lines 1-5), the measurement system including at least one sensor (e.g., Tiltmeter - Tiltmeter Monitoring section, Figure 4), the high resolution data selected from rock mechanics data, poroelastic properties, petrophysical data, and structural data (e.g., poroelastic strain – pages 3-4, New Approach Summary for CO2 Flow Monitoring and Remediation: 1st para./e.g., poroelastic fluid flow and fracturing -  page 5, CO2 Flow Measurements Using Surface-Based Microdeformation Diagnostics and Other Technologies: 1st para.);
obtaining an initial geomechanical model of the subterranean formation (e.g., geomechanical inversion/geomechanical models – Abstract; pages 5-6, CO2 Flow Measurements Using Surface-Based Microdeformation Diagnostics and Other Technologies: 3rd para.);
generating an updated geomechanical model of the subterranean formation by recalibrating the initial model with the high resolution geomechanical data (pages 5-6, CO2 Flow Measurements Using Surface-Based Microdeformation Diagnostics and Other Technologies: 3rd para.; page 6, Microdeformation Advantages in Reservoir Monitoring: 2nd para.; page 19, next to last para.);
determining an integrity of caprock at the subterranean formation based on the updated geomechanical model (page 6, Microdeformation Advantages in Reservoir Monitoring: 2nd para.; page 14, 1st para.; page 18, 1st para., Figure 14; pages 18-20, Summary of Conventional Case Histories vs. New Approach section); and
updating at least one operating parameter (e.g., pressure – Abstract) of the hydrocarbon production based on the integrity of the caprock at the subterranean formation (pages 2-3, Abnormal CO2 Flow and Leakage Issues and Solutions section; page 18, Summary of Conventional Case Histories vs. New Approach: 1st para.). 
As to claim 2, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the high resolution geomechanical data is captured continuously over a duration of the drilling operation at a plurality of capture times (pages 5-6, CO2 Flow Measurements Using Surface-Based Microdeformation Diagnostics and Other Technologies: 1st para.; page 6, Microdeformation Advantages in Reservoir Monitoring: 2nd para.; pages 6-7, Interferometric Synthetic Aperture Radar (InSAR) section; pages 9, Tiltmeter Monitoring section; pages 18-19, Summary of Conventional Case Histories vs. New Approach section). 
Referring to claim 3, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the updated geomechanical model is recalibrated continuously at each of the plurality of capture times with the high resolution geomechanical data (pages 18-19, Summary of Conventional Case Histories vs. New Approach section). 
As to claim 4, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the high resolution geomechanical data is captured across one or more vertical sections of the subterranean formation, the one or more vertical sections including an overburden, caprock, and reservoir (pages 8-9, Enhancing InSAR Measurements Through Diagnostic Integration section; pages 9, Tiltmeter Monitoring section; page 13, 2nd para.). 
Referring to claim 5, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the injection operation includes a steam assisted gravity drainage injection operation at the one or more injection points (pages 12-14, Case Study – Mapping Fluid Flow Using Tiltmeter-Based Microdeformation Measurements (from SPE 97848 – Du et al. 2008) section). 
As to claim 6, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein high resolution geomechanical data is based on at least one of drilling data, seismic data, logs, core data, or well test data (page 19, 2nd para.). 
Referring to claim 7, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the initial geomechanical model relates a set of physical properties of the subterranean formation (pages 2-3, Abnormal CO2 Flow and Leakage Issues and Solutions section; pages 3-4, New Approach Summary for CO2 Flow Monitoring and Remediation: 1st para.; page 13, 2nd para.). 
As to claim 8, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the set of physical properties includes one or more of mechanical properties, poroelastic properties (page 5, CO2 Flow Measurements Using Surface-Based Microdeformation Diagnostics and Other Technologies: 1st para), formation pore pressure, orientation of at least one principal stress (page 13, 2nd para.), and magnitude of at least one principal stress (page 13, 2nd para.). 
Referring to claim 9, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the updated geomechanical model dynamically models changing stress and mechanical properties of the caprock over a duration of the drilling operation (pages 5-6, CO2 Flow Measurements Using Surface-Based Microdeformation Diagnostics and Other Technologies: 3rd para.; page 6, Microdeformation Advantages in Reservoir Monitoring: 2nd para.; pages 18-19, Summary of Conventional Case Histories vs. New Approach section, Figure 14). 
As to claim 10, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the at least one operating parameter includes a maximum operating pressure of the injection operation (pages 2-3, Abnormal CO2 Flow and Leakage Issues and Solutions section; pages 10-11, CCS Theoretical Example section, Figure 6). 
Referring to claim 11, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the maximum operation pressure is set locally for each of the one or more injection points based on the integrity of the caprock at each of the one or more injection points (pages 10-11, CCS Theoretical Example section, Figure 6). 
As to claim 12, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the at least one sensor is deployed at one or more subsurface locations in the subterranean formation (e.g., Tiltmeter - Tiltmeter Monitoring section). 
Referring to claim 13, Sweatman et al. disclose a system for recovering hydrocarbons from a subterranean formation (Abstract), the system comprising:
a drilling system executing at least one drilling operation at the subterranean formation (Figure 14, page 18, lines 1-5);
a measurement system deployed at the subterranean formation and including at least one sensor (e.g., InSAR – pages 6-7, Interferometric Synthetic Aperture Radar (InSAR) section, Figure 2/tiltmeter – pages 9, Tiltmeter Monitoring section, Figure 4), the measurement system continuously capturing high resolution geomechanical data in-situ during a duration of the at least one drilling operation (e.g., poroelastic strain – pages 3-4, New Approach Summary for CO2 Flow Monitoring and Remediation: 1st para./e.g., poroelastic fluid flow and fracturing -  page 5, CO2 Flow Measurements Using Surface-Based Microdeformation Diagnostics and Other Technologies: 1st para.; page 18, lines 1-5), said high resolution geomechanical data collected while drilling through the overburden and caprock (Figure 14, page 18, lines 1-5); and
measurement system dynamically recalibrating a geomechanical model of the subterranean formation as the high resolution geomechanical data is continuously captured during the at least one drilling operation (pages 18-19, Summary of Conventional Case Histories vs. New Approach section), the measurement system dynamically adjusting at least one operating parameter (e.g., pressure) based on an integrity of caprock at the subterranean formation (pages 2-3, Abnormal CO2 Flow and Leakage Issues and Solutions section; page 18, Summary of Conventional Case Histories vs. New Approach: 1st para.), the integrity of the caprock determined based on the geomechanical model (pages 5-6, CO2 Flow Measurements Using Surface-Based Microdeformation Diagnostics and Other Technologies: 3rd para.; page 6, Microdeformation Advantages in Reservoir Monitoring: 2nd para.; page 19, next to last para.). 
As to claim 14, Sweatman et al. disclose a system for recovering hydrocarbons from a subterranean formation (Abstract), wherein the at least one drilling operation includes drilling an injection well (Figure 14, page 18, lines 1-5) and the at least one operating parameter includes a maximum operating pressure of an injection operation (pages 2-3, Abnormal CO2 Flow and Leakage Issues and Solutions section; pages 10-11, CCS Theoretical Example section, Figure 6). 
Referring to claim 15, Sweatman et al. disclose a system for recovering hydrocarbons from a subterranean formation (Abstract), wherein the at least one operating parameter is adjusted locally at one or more locations based on the integrity of the caprock at each of the one or more locations (pages 2-3, Abnormal CO2 Flow and Leakage Issues and Solutions section; pages 18-20, Summary of Conventional Case Histories vs. New Approach section). 
As to claim 16, Sweatman et al. disclose a system for recovering hydrocarbons from a subterranean formation (Abstract), wherein the at least one operation includes a steam assisted gravity drainage injection operation (pages 12-14, Case Study – Mapping Fluid Flow Using Tiltmeter-Based Microdeformation Measurements (from SPE 97848 – Du et al. 2008) section). 
Referring to claim 17, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), the method comprising:
executing at least one drilling operation at the subterranean formation (Figure 14, page 18, lines 1-5) according to at least one drilling parameter (pages 2-3, Abnormal CO2 Flow and Leakage Issues and Solutions section; pages 10-11, CCS Theoretical Example section, Figure 6; page 18, Summary of Conventional Case Histories vs. New Approach: 1st para.);
continuously capturing high resolution geomechanical data in-situ during a duration of the at least one drilling operation (pages 18-19, Summary of Conventional Case Histories vs. New Approach section), said high resolution geomechanical data collected while drilling through the overburden and caprock (pages 2-3, Abnormal CO2 Flow and Leakage Issues and Solutions section; page 18, Summary of Conventional Case Histories vs. New Approach: 1st para.);
dynamically recalibrating a geomechanical model of the subterranean formation (pages 18-19, Summary of Conventional Case Histories vs. New Approach section) as the high resolution geomechanical data is continuously captured during the at least one drilling operation (pages 5-6, CO2 Flow Measurements Using Surface-Based Microdeformation Diagnostics and Other Technologies: 1st para.; page 6, Microdeformation Advantages in Reservoir Monitoring: 2nd para.; pages 6-7, Interferometric Synthetic Aperture Radar (InSAR) section; pages 9, Tiltmeter Monitoring section; pages 18-19, Summary of Conventional Case Histories vs. New Approach section);
determining an integrity of caprock at the subterranean formation based on the geomechanical model (page 6, Microdeformation Advantages in Reservoir Monitoring: 2nd para.; page 14, 1st para.; page 18, 1st para., Figure 14; pages 18-20, Summary of Conventional Case Histories vs. New Approach section); and
dynamically adjusting the at least one drilling parameter based on the integrity of caprock at the subterranean formation (pages 2-3, Abnormal CO2 Flow and Leakage Issues and Solutions section; pages 18-20, Summary of Conventional Case Histories vs. New Approach section). 
As to claim 18, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), comprising adjusting one or more operating parameters of a hydrocarbon production based on the integrity of caprock at the subterranean formation (pages 2-3, Abnormal CO2 Flow and Leakage Issues and Solutions section; pages 10-11, CCS Theoretical Example section, Figure 6; pages 18-20, Summary of Conventional Case Histories vs. New Approach section, Figure 14). 
Referring to claim 19, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the at least one operating parameter is adjusted locally at one or more locations based on the integrity of the caprock at each of the one or more locations (pages 2-3, Abnormal CO2 Flow and Leakage Issues and Solutions section; pages 18-20, Summary of Conventional Case Histories vs. New Approach section). 
As to claim 20, Sweatman et al. disclose a method for recovering hydrocarbons from a subterranean formation (Abstract), wherein the high resolution geomechanical data is captured without ceasing the at least one drilling operation (pages 18-20, Summary of Conventional Case Histories vs. New Approach section). 
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864